DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #225 and #227 in FIG. 2 do not have description in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
      Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the interest of compact prosecution, the Examiner has made the following amendment to correct minor informalities in claim 1.
The application has been amended as follows:
	Claim 1 (Currently Amended) A laser diode driver circuit comprising: 
a first pair of connection paths each coupled to an anode of a laser diode, the first pair of connection paths including a first connection path and a second connection path, a first inductance of the first connection path being substantially equal to a second inductance of the second connection path; 
a second pair of connection paths each coupled to a cathode of the laser diode, the second pair of connection paths including a third connection path and a fourth connection path, a third inductance of the third connection path being substantially equal to a fourth inductance of the fourth connection path; and 
current driving circuitry, configured to operate such that: 
in a first phase, a first current passes through the first pair of connection paths, and a second current passes through the 
in a second phase subsequent to the first phase, the second current passes through the first connection path of the first pair of connection paths, the laser diode, and the third connection path of the second pair of connection paths, and the potential difference between the cathode and the anode is above the diode activation value; and 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
BARNES et al. (US PG Pub 2017/0085057 A1) and Tokita et al. (US PG Pub 2008/0138089 A1) (05/28/20 IDS) are the closest prior art.
In particular, BARNES discloses a laser diode driver circuit (FIG. 12) comprising: 
a first pair of connection paths (L5/L6, FIG. 12, [0056]) each coupled to an anode of a laser diode (D1, FIG. 12, [0056], where L5/L6 are coupled to an anode of D1), the first pair of connection paths including a first connection path (L5, FIG. 12) and a second connection path (L6, FIG. 12); 
a second pair of connection paths (L4/L3, FIG. 12, [0056]) each coupled to a cathode of the laser diode (L4/L3 are coupled to a cathode of D1, FIG. 12), the second pair of connection paths including a third connection path (L4, FIG. 12) and a fourth connection path (L3, FIG. 12); and
current driving circuitry (FIG. 12, [0056]), configured to operate such that: in a first phase (in a pre-charge phase, FIG. 12), a first current passes through the first pair of connection paths (a first current passes through L5/L6 with S1 closed, FIG. 12), and a second current passes through the second pair of connection paths (a second current 
in a second phase (in a fire phase subsequent to the pre-charging phase, FIG. 12) subsequent to the first phase, the second current passes through the first connection path of the first pair of connection paths, the laser diode, and the third connection path of the second pair of connection paths (the second current passes through L5, D1, L4, and L3 with S1 open and S3 closed, FIG. 12), and the potential difference between the cathode and the anode is above the diode activation value (D1 emits light during the fire phase, FIG. 12).
Tokita discloses a first inductance of the first connection path being substantially equal to a second inductance of the second connection path (ZL corresponding to 202 is equivalent to ZL corresponding to 201, FIGS. 1A-1B, [0007]) and a third inductance of the third connection path being substantially equal to a fourth inductance of the fourth connection path (ZO connected to 202 is equivalent to ZO connected to 201, FIGS. 1A-1B, [0007]).
However, the cited prior art fails to disclose or suggest “in a third phase subsequent to the second phase, a third current passes through the first connection path of the first pair of connection paths, the laser diode, and the third connection path of the second pair of connection paths, and the potential difference between the cathode and the anode is below the diode activation value” and “a third current passes through the first connection path of the first pair of connection paths, the laser diode and the third connection path of the second pair of connection paths, and the potential 
Therefore, claims 1 and 13 are allowable over the cited prior art and dependent claims 2-12 and 14-20 are also allowable as they directly or indirectly depend on claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/YUANDA ZHANG/Primary Examiner, Art Unit 2828